DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Amendment/Remark filed on December 18, 2020.  Claims 2, 4, 11, 18 have been amended.  Claims 1-20 are still pending in this Application.

Response to Arguments
3.	Applicant’s arguments, see Remark, filed December 18, 2020, with respect to claims 1-20 have been fully considered and are persuasive.  Therefore, the October 07, 2021 First Office Action has been withdrawn. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GLAZER et al. (US 20170272838 A1, hereinafter “GLAZER”) in view of Tokubo (US 20180096519 A1). 
As to claim 1. (Currently Amended) GLAZER discloses a method of mobile device integration with a virtual reality environment, the method comprising: 
receiving a video stream mirroring a display of the mobile device (GLAZER, see Figures 5, 8 and at least par. [0173], “receives video and/or audio streams and/or mirrored display content from at least one source devices via the VR-Mirroring module (300) (step 1012); 
rendering, based on the location of the mobile device relative to the head-mounted a virtual environment comprising a representation of the mobile device; wherein the representation of the mobile device includes a representation of the display of the mobile (GLAZER, see Figure 8 and pars. [0174]- [0178] and [0183], “beyond the user's angle of view; [0176] currently within the user's angle of view; and [0177] under focus (e.g.: within the user's line of sight, or following prolonged, direct gazing at the source device).  [0178] The VR-display integrator module 1000 presents 3D objects (e.g. cubes) in the virtual reality environment. Each such object incorporates at least one 2-D or 3-D surface and\or texture, upon which a selected source device's display or video stream is projected (step 1016);
outputting, to the head-mounted display, a rendering of the virtual environment (GLAZER, see Figure 8, steps 1022-1024, and at least par. [0186], “the VR-display integrator module 1000 identifies user input (e.g. touch screen, mouse, keyboard or game console operation) on the source device, and applies consequent alterations to the presented said mirrored content and video streams (step 1024).”).
GLAZER does not discloses “determining a location of a user's mobile device relative to a head-mounted display of the user”.  However, Tokubo disclose:
determining a location of a user's mobile device relative to a head-mounted display of the user (Tokubo, see at least par. [0056], “the location of the portable device 110 relative to the HMD 102 can be determined using a rear-facing camera of the portable device (on a back side of the portable device opposite the front side which has the display 111) to capture images of the HMD in the real space, and analyzing the captured images to determine the location of the portable device relative to the location of the HMD”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the GLAZER, and have “determining a location of a user's mobile device relative to a head-mounted display of the user”, as taught by Tokubo, thereby to provide the system and method of virtual reality for rendering virtual environment, and more particularly, to a method in which method provides an immersive virtual reality experience, as the HMD renders a real-time view of the virtual environment in a manner that is responsive to the user's movements, as discussed by Tokubo (see par. [0006]).

As to claim 2. GLAZER in view of Tokubo further discloses determining a three-dimensional model of the mobile device (GLAZER, see at least pars. [0178]- [0179], “the VR surface upon which the mirrored device's display image is projected can have the general form of a 3D surface, (e.g. a surface of any 3D abstract geometric shape or polygon), and is not limited to any flat plane in a 3D space. For example, the said VR surface may have the form of a curved object, such as a cylinder.”).

As to claim 3.  GLAZER in view of Tokubo further discloses wherein the rendering of the virtual environment outputted to the head-mounted display of the user provides the user with an interface to physically interact with the mobile device (GLAZER, see Figure 1, “Head gestures module 500” and at least pars. [0099]- [0101], “the voice recognition module 600 enables the user of the VR display device 10 to emit verbal instructions that would be applied on the source device. Examples for such instructions include: [0100] Answering a phone call, by saying "Answer" [0101] Sending an email by saying "Dictate email to recipient John Doe", verbally dictating the email, and saying "Send email"”). 

As to claim 4.  GLAZER in view of Tokubo further discloses further comprising pausing one or more operations associated with the virtual environment wherein a location of the representation of the mobile device within the virtual environment corresponds to the determined location of the mobile device relative to the head-mounted display (GLAZER, see at least par [0158], “the head mounted display unit 10 continuously displays the streaming video as long as the user is gazing at the predefined location. When the user shifts his viewpoint, thus ceasing his gaze at the predefined location, the streaming of video (and its display in the VR environment) is stopped (step 118A).”), and wherein the mobile device is a phone (GLAZER, see at "source device" as used herein in this application, is defined as a device such as a Smartphone, Tablet, Laptop or Desktop PC”).

As to claim 5.  GLAZER in view of Tokubo further discloses further discloses wherein pausing the one or more operations associated with the virtual environment is performed in response to one or more of: a user input of the mobile device, a notification from the mobile device, a request for a communication session with the mobile device, or the location of the mobile device relative to the head-mounted display falling within a virtual field of vision of the head-mounted display (GLAZER, see at least par. [0158], “the head mounted display unit 10 continuously displays the streaming video as long as the user is gazing at the predefined location. When the user shifts his viewpoint, thus ceasing his gaze at the predefined location, the streaming of video (and its display in the VR environment) is stopped (step 118A).”).

As to claim 6.  GLAZER in view of Tokubo further discloses wherein determining the location of the mobile device relative to the head-mounted display comprises: 
receiving data from one or more sensors of the head-mounted display (GLAZER, see at least par. [0080], “The Head mounted display unit 10 incorporates various sensors 550, such as accelerometers, gyroscopes, compasses etc. These sensors produce information such as the location, orientation, tilt, inclination, motion direction, speed and acceleration of its user”); 
determining, based on the data from the one or more sensors, the location of the mobile device, relative to the head-mounted display (Tokubo, see at least par. [0057], “inertial sensors include accelerometers, gyroscopes, and magnetometers. As the sample rates of inertial sensors are generally faster than the frame rates of cameras, and in view of the lower amount of computing resources required for inertial sensor-based tracking versus optically-based tracking, in some implementations, primary reliance is placed on inertial-based tracking to provide faster tracking of the HMD and/or the portable device once calibration is established as discussed. In some implementations, optical tracking is invoked periodically to verify the tracking accuracy, and recalibrate the tracked locations of the HMD and/or portable device if necessary (e.g. due to sensor drift effects).”).

As to claim 7.  GLAZER in view of Tokubo further discloses wherein determining the location of the mobile device relative to the head-mounted display comprises:
receiving data from one or more orientation sensors of the mobile device (Tokubo, see at least par. [0057] “inertial sensors include accelerometers, gyroscopes, and magnetometers”); and
determining, based on the data from the one or more orientation sensors, the location of the mobile device, relative to the head-mounted display (Tokubo, see at least par. [0095], “the portable device performs inertial sensing by processing inertial data generated by one or more inertial sensors of the portable device. The inertial data is analyzed to determine the position (including the location and orientation) of the portable device in the real space”).

As to claims 8 and 15, are rejected for the same rationale of claim 1.
As to claims 9 and 16, are rejected for the same rationale of claim 2.
As to claims 10 and 17, are rejected for the same rationale of claim 3.
As to claims 11 and 18, are rejected for the same rationale of claim 4.
As to claims 12 and 19, are rejected for the same rationale of claim 5.
As to claims 13 and 20, are rejected for the same rationale of claim 6.
As to claim 14, is rejected for the same rationale of claim 7.

Conclusion
6.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hogan et al. (US 20150143405 A1, hereinafter “Hogan”) teaches the system and method for mirroring the video stream between display devices.
Anderson et al. (US 20130290876 A1, hereinafter “Anderson”) teaches the methods and apparatus to produce augmented reality image in which an AR character may emerge from a screen that shows the same character in a non-AR view. In other words, on an AR screen, the character is shown emerging from the second screen. At the same time the second screen also shows the character emerging from that screen for as long as any part of the character remains on that screen. Then the character moves across a real space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612